DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 04/21/2022
Applicant Arguments						-Receipt Date 04/21/2022		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 04/21/2022. Claims 35-42 are pending. Claim 35 is amended. 

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
Applicant’s argument that the rejection is rendered moot by amendments made, see Remarks page 4, is not persuasive because the amendments are still taught by the previously applied references. The amendments requires that the register to “concurrently store a plurality of micro-architecture independent performance metrics”. Examiner notes that the BRI of this limitation only requires that the plurality of metrics are held in the register at the same time and does not require the plurality of metrics to be placed into the register at the same time. Yasin teaches a plurality of micro-architecture independent performance metrics while Hokenek teaches a register that holds/stores a plurality of data concurrently. In combination, Yasin in view of Hokenek would teach the register of Hokenek to concurrently store the plurality of micro-architecture independent performance metrics of Yasin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over a first mapping of “A Top-Down Method for Performance Analysis and Counters Architecture” (hereinafter, Yasin) in view of Hokenek et al. US 2009/0276432(hereinafter, Hokenek).
Regarding claim 35, Yasin teaches:
35. An apparatus comprising: 
hardware to implement one or more instruction processing pipelines (page 36 Figure 1 shows hardware to implement a processor pipeline); 
a plurality of counters (page 39 section 4 paragraph 1: a PMU provides a plurality of general counters for counting performance events, see also page 35 col 2 paragraph 3 disclosing a set of Top-Down oriented counters), the plurality of counters including a first counter to provide a first count of a first pipeline event (pages 39-40 sections 4 and 4.1: a first counter of the set of counters provides a first count of the SlotsRetired event, i.e. a first pipeline event, see also Table 1), a second counter to provide a second count of a second pipeline event (pages 39-40 sections 4 and 4.1: a second counter of the set of counters provides a second count of the RecoveryBubbles event, i.e. a second pipeline event, see also Table 1), and a third counter to provide a third count of pipeline issue slots  (pages 39-40 sections 4 and 4.1: a third counter of the set of counters provides a third count of the TotalSlots event, i.e. a count of pipeline issue slots, see also Table 1); and
a plurality of micro-architecture independent performance metrics (page 40 Table 2 shows a plurality of performance metrics which are not specific to a micro-architecture), a first value corresponding to a first metric of the plurality of micro-architecture independent performance metrics (page 40 Table 2: the value of SlotsRetired/TotalSlots is a first value that corresponds to the Retiring metric, i.e. a first metric) and a second field to store a second value corresponding to a second metric of the plurality of micro-architecture independent performance metrics (page 40 Table 2: the value of (SlotsIssued – SlotsRetired + RecoveryBubbles) / TotalSlots is a second value that corresponds to the Bad Speculation metric).
wherein 
the first value is to represent a first portion of the third count of pipeline issue slots (page 40 Table 2: the first value SlotsRetired/TotalSlots is a first portion of the TotalSlots count), 
the first portion is to include the first count of the first pipeline event (page 40 Table 2: the first value SlotsRetired/TotalSlots includes the SlotsRetired count), 
the second value is to represent a second portion of the third count of pipeline issue slots  (page 40 Table 2: the second value (SlotsIssued – SlotsRetired + RecoveryBubbles) / TotalSlots is a second portion of the TotalSlots count), and 
the second portion is to include the second count of the second pipeline event (page 40 Table 2: the second value (SlotsIssued – SlotsRetired + RecoveryBubbles) / TotalSlots includes the RecoverBubbles count).
	Yasin does not teach:
a register to concurrently store a plurality of micro-architecture independent performance metrics, the register having a plurality of fields, each field corresponding to one of the plurality of micro-architecture independent performance metrics, the plurality of fields including a first field to store a first value corresponding to a first metric of the plurality of micro-architecture independent performance metrics and a second field to store a second value corresponding to a second metric of the plurality of micro-architecture independent performance metrics.
	However, Hokenek teaches:
a register to concurrently store a plurality of data, the register having a plurality of fields ([0018]-[0019]: a single register is partitioned into multiple fields including a first field and second field for storing a plurality of data, and the plurality of data is stored concurrently in the register since the register holds the plurality of data at the same time, see also Figs. 3-5 showing the fields of the register that may each hold data concurrent with each other field)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the performance metrics of Yasin to be stored in fields of a register as taught by Hokenek such that the performance metrics are concurrently held/stored in the register. One of ordinary skill in the art would have been motivated to make this modification to enable the performance metrics to efficiently be stored (Hokenek [0018]) and to reduce area and power dissipation (Hokenek [0007]).

	Regarding claim 36, Yasin in view of Hokenek teaches:
36. The apparatus of claim 35, wherein the first portion includes utilized pipeline issue slots (Yasin page 40 Table 2: the first value SlotsRetired/TotalSlots is a first portion of the TotalSlots count which includes utilized issue-pipeline slots of SlotsRetired).

	Regarding claim 37, Yasin in view of Hokenek teaches:
37. The apparatus of claim 36, wherein the second portion includes un-utilized pipeline issue slots (Yasin page 40 Table 2: the second value (SlotsIssued – SlotsRetired + RecoveryBubbles) / TotalSlots is a second portion of the TotalSlots count which includes unutilized issue-pipeline slots).

	Regarding claim 38, Yasin in view of Hokenek teaches:
38. The apparatus of claim 35, wherein the first portion includes pipeline issue slots corresponding to micro-operations that retire (Yasin page 40 Table 2: the first value SlotsRetired/TotalSlots is a first portion of the TotalSlots count which includes utilized issue slots corresponding to retire operations SlotsRetired, i.e. corresponding to micro-operations that retire, see also page 32 section 2 paragraph 2 describing that uops retire).

	Regarding claim 39, Yasin in view of Hokenek teaches:
39. The apparatus of claim 38, wherein the second portion includes pipeline issue slots corresponding to bad speculation (Yasin page 40 Table 2: the second value (SlotsIssued – SlotsRetired + RecoveryBubbles) / TotalSlots is a second portion of the TotalSlots count which includes unutilized issue-pipeline slots corresponding to the Bad Speculation metric).

	Regarding claim 42, Yasin in view of Hokenek teaches:
42. The apparatus of claim 35, wherein 
the plurality of fields includes a third field (Hokenek [0018]: the register is partitioned into multiple fields including a third field) to store a third value corresponding to a third metric of the plurality of micro-architecture independent performance metrics (page 40 Table 2: the value of FetchBubbles/TotalSlots is a third value that corresponds to the Frontend Bound metric, i.e. a third metric) and a fourth field to store a fourth value corresponding to a fourth metric of the plurality of micro-architecture independent performance metrics (page 40 Table 2: the value of (1 – (Frontend Bound + Bad Speculation + Retiring) is a fourth value that corresponds to the Backend Bound metric, i.e. a fourth metric), 
the third value is to represent a third portion of the third count of pipeline issue slots (page 40 Table 2: the third value FetchBubbles/TotalSlots is a third portion of the TotalSlots count), 
the fourth value is to represent a fourth portion of the third count of pipeline issue slots (page 40 Table 2: the fourth value (1 – (Frontend Bound + Bad Speculation + Retiring) is a fourth portion of the TotalSlots count), 
the first portion includes pipeline issue slots corresponding to micro-operations that retire (Yasin page 40 Table 2: the first value SlotsRetired/TotalSlots is a first portion of the TotalSlots count which includes utilized issue slots corresponding to retire operations SlotsRetired, i.e. corresponding to micro-operations that retire, see also page 32 section 2 paragraph 2 describing that uops retire), 
the second portion includes pipeline issue slots corresponding to bad speculation  (Yasin page 40 Table 2: the second value (SlotsIssued – SlotsRetired + RecoveryBubbles) / TotalSlots is a second portion of the TotalSlots count which includes unutilized issue-pipeline slots corresponding to the Bad Speculation metric), 
the third portion includes pipeline issue slots corresponding to front-end bound delivery (page 40 Table 2: the third value FetchBubbles/TotalSlots is a third portion of the TotalSlots count which includes slots corresponding to Frontend Bound delivery metric, see also page 37 section 3.2 paragraph 3), and 
the fourth portion includes pipeline issue slots corresponding to back-end bound delivery (page 40 Table 2: the fourth value (1 – (Frontend Bound + Bad Speculation + Retiring) is a fourth portion of the TotalSlots count which includes slots corresponding to Backend Bound delivery metric, see also page 38 section 3.6 paragraph 1).

Claims 35 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over a second mapping of “A Top-Down Method for Performance Analysis and Counters Architecture” (hereinafter, Yasin) in view of Hokenek et al. US 2009/0276432(hereinafter, Hokenek).
Regarding claim 35, Yasin teaches:
35. An apparatus comprising: 
hardware to implement one or more instruction processing pipelines (page 36 Figure 1 shows hardware to implement a processor pipeline); 
a plurality of counters (page 39 section 4 paragraph 1: a PMU provides a plurality of general counters for counting performance events, see also page 35 col 2 paragraph 3 disclosing a set of Top-Down oriented counters), the plurality of counters including a first counter to provide a first count of a first pipeline event (pages 39-40 sections 4 and 4.1: a first counter of the set of counters provides a first count of the FetchBubbles event, i.e. a first pipeline event, see also Table 1), a second counter to provide a second count of a second pipeline event (pages 39-40 sections 4 and 4.1: a second counter of the set of counters provides a second count of the RecoveryBubbles event, i.e. a second pipeline event, see also Table 1), and a third counter to provide a third count of pipeline issue slots  (pages 39-40 sections 4 and 4.1: a third counter of the set of counters provides a third count of the TotalSlots event, i.e. a count of pipeline issue slots, see also Table 1); and
a plurality of micro-architecture independent performance metrics (page 40 Table 2 shows a plurality of performance metrics which are not specific to a micro-architecture), a first value corresponding to a first metric of the plurality of micro-architecture independent performance metrics (page 40 Table 2: the value of FetchBubbles/TotalSlots is a first value that corresponds to the Frontend Bound metric, i.e. a first metric) and a second field to store a second value corresponding to a second metric of the plurality of micro-architecture independent performance metrics (page 40 Table 2: the value of (1 – (Frontend Bound + Bad Speculation + Retiring) is a second value that corresponds to the Backend Bound metric).
wherein 
the first value is to represent a first portion of the third count of pipeline issue slots (page 40 Table 2: the first value FetchBubbles/TotalSlots is a first portion of the TotalSlots count), 
the first portion is to include the first count of the first pipeline event (page 40 Table 2: the first value FetchBubbles/TotalSlots includes the FetchBubbles count), 
the second value is to represent a second portion of the third count of pipeline issue slots  (page 40 Table 2: the second value (1 – (Frontend Bound + Bad Speculation + Retiring) is a second portion of the TotalSlots count), and 
the second portion is to include the second count of the second pipeline event (page 40 Table 2: the second value(1 – (Frontend Bound + Bad Speculation + Retiring) includes the RecoverBubbles count, see Bad Speculation formula).
	Yasin does not teach:
a register having a plurality of fields, each field corresponding to one of a plurality of micro-architecture independent performance metrics, the plurality of fields including a first field to store a first value corresponding to a first metric of the plurality of micro-architecture independent performance metrics and a second field to store a second value corresponding to a second metric of the plurality of micro-architecture independent performance metrics.
	However, Hokenek teaches:
a register having a plurality of fields ([0018]-[0019]: a single register is partitioned into multiple fields including a first field and second field for storing data)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the performace metrics of Yasin to be stored in fields of a register as taught by Hokenek. One of ordinary skill in the art would have been motivated to make this modification to enable the performance metrics to efficiently be stored (Hokenek [0018]) and to reduce area and power dissipation (Hokenek [0007]).

	Regarding claim 40, Yasin in view of Hokenek teaches:
40. The apparatus of claim 35, wherein the first portion includes pipeline issue slots corresponding to front-end bound delivery (page 40 Table 2: the first value FetchBubbles/TotalSlots is a first portion of the TotalSlots count which includes slots corresponding to Frontend Bound delivery metric, see also page 37 section 3.2 paragraph 3).

	Regarding claim 41, Yasin in view of Hokenek teaches:
41. The apparatus of claim 40, wherein the second portion includes pipeline issue slots corresponding to back-end bound delivery (page 40 Table 2: the second value (1 – (Frontend Bound + Bad Speculation + Retiring) is a second portion of the TotalSlots count which includes slots corresponding to Backend Bound delivery metric, see also page 38 section 3.6 paragraph 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182